—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered October 26, 1995, convicting defendant, upon his pleas of guilty, of six counts of murder in the second degree, and sentencing him to three concurrent terms of 15 years to life to run consecutively to three additional concurrent terms of 15 years to life, unanimously affirmed.
Defendant failed to preserve his claim that the court should not have imposed sentence without inquiring into defendant’s post-plea claims of innocence, and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Since defendant made no application to withdraw his guilty plea, and since his statements at sentencing clearly expressed his intention that his plea should stand notwithstanding his claim of innocence, there was no requirement that the court make any further inquiry. In any event, we find that the plea minutes cast no doubt on defendant’s guilt or the voluntariness of his plea, and that his assertions of innocence were conclusory.
*110We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.